—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about May 30, 1994, which denied defendants’, Westinghouse Elevator Company and Westinghouse Electric Corporation, Inc., motion for partial summary judgment dismissing plaintiffs claim for punitive damages, unanimously affirmed, with costs.
The IAS Court properly determined that defendants have not established, as a matter of law, their freedom from gross or wanton misconduct and thus properly denied defendants’ motion for partial summary judgment dismissing plaintiffs cause of action for punitive damages. Concur—Ellerin, J. P., Wallach, Asch, Nardelli and Tom, JJ.